Case 2:20-mj-00661-DJA Document 4 Filed 08/13/20 Page 1 of 1
Case 2:20-mj-00661-DJA *SEALED* Document 3 *SEALED* Filed 08/07/20 Page 2 of 3

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

 

 

District of Nevada DATED:2:09 pm, August 07, 2020
U.S. MAGISTRATE JUDGE
United States of America
v.
Case No, 2:20-mj-00661-DJA
)
) ——FILED ____ RECEIVED
ALEXANDER KOSTAN ) ——— ENTERZD REC'DERUGMS ID/NV
) of nse ro GPRD 2:39pm
Defendant “|

   

 

 

ARREST “e AUG 13 2020

To: Any authorized law enforcement officer CLERK US DISIIV'CT COURT

WA

DISTRICT oF N ‘EVADA

 

 

 
 

 

YOU ARE COMMANDED to arrest and bring before a United Siater magi < delay
(name of person to be arrested) | ALEXANDER KOSTAN ’
who is accused of an offense or violation based on the following document filed with the court:
Indictment O Superseding Indictment Ol Information © Superseding Information wo Complaint

Probation Violation Petition [ Supervised Release Violation Petition O Violation Notice ( Order of the Court

This offense is briefly described as follows:

Date: 08/07/2020

 

 

City and state: Las Vegas, NV The Honorable Daniel J. Albregts

Printed name and title

 

 

 

Return

This warrant was received on (date) alt 2026 _, and the person was arrested on (date) al 1d lyon
at (city and state) (CAS YEAS ,~NV

Date: al Lo[ 22 20 (UE
Arresting officer’s signature

Fou rer

Printed name and title

 

 

 

 

 
